In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00167-CV

____________________


IN THE INTEREST OF A.J.R.




On Appeal from the County Court 
Polk County, Texas

Trial Cause No. PC04090A




MEMORANDUM OPINION
	On May 11, 2009, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant explained
why additional time was needed to file the record.  We also notified the parties that the
appeal would be dismissed unless the appellant remitted the filing fee for the appeal. 
Appellant presented a motion, without the filing fee, requesting sixty additional days to file
the reporter's record.  That time has lapsed without the filing of the record or payment of the
fees due.  The appellant did not file an affidavit of indigence and is not entitled to proceed
without payment of costs.  See Tex. R. App. P. 20.1.  There being no satisfactory explanation
for the failure to file the record, and there being no reasonable explanation for the failure to
pay the filing fee for the appeal, the appeal is dismissed for want of prosecution.  Tex. R.
App. P. 37.3(b), 42.3.  Costs are assessed against the appellant.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                          Justice

Opinion Delivered July 16, 2009

Before Gaultney, Kreger, and Horton, JJ.